Citation Nr: 0015190	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-19 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a gunshot wound to the right 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946 and is in receipt of awards and decorations to include 
the Combat Infantryman's Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a personal 
hearing in December 1998 in support of his claim; a 
transcript of that hearing is associated with the claims 
file.



FINDINGS OF FACT

1.  During service the veteran incurred a moderately severe, 
penetrating gunshot wound to the right lower leg, with an 
incomplete fracture of the tibia.

2.  The competent and probative medical evidence reflects 
that the veteran has full knee and ankle motion, without 
evidence of symptomatic scarring, instability, atrophy, 
neurologic impairment or other functional loss residual to 
his gunshot wound to the right lower leg.

3.  Residuals of the veteran's gunshot wound consist of no 
more than degenerative arthritis and subjective complaints of 
pain, discomfort and weakness particularly when climbing 
stairs or when standing.

4.  Neither the old or new regulations pertinent to the 
evaluation of muscle injuries are more favorable to the 
veteran.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Code 5312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
The Board must, however, consider both versions of the 
regulations.  Fischer v. West, 11 Vet App 121 (1998).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000); see also Karnas v. Derwinski, 1 Vet App 308 
(1991).

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Muscle Group XII consists of the anterior muscles of the leg, 
specifically including the tibialis anterior; long extensors 
of the toes; and peroneus tertius, the functions of which 
include dorsiflexion, extension of the toes and arch 
stabilization.  The regulatory amendments included revision 
to 38 C.F.R. § 4.73, Diagnostic Code 5312, at issue in this 
appeal.  Such revisions are limited to the removal of 
"flexor digitorum longus," and the addition of "extensor 
digitorum longus" and "extensor hallucis longus."  Muscle 
Group XII affects dorsiflexion, extension of the toes and 
stabilization of the arch.  Diagnostic Code 5312 provides for 
assignment of a zero percent evaluation for slight 
impairment; a 10 percent evaluation for moderate impairment; 
a 20 percent evaluation for moderately severe impairment; and 
a 30 percent evaluation for severe impairment.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.
Id.  

Factual Background

Service medical records reflect incurrence of a perforating 
gunshot wound to the right lower leg, with entrance at the 
antero-medial surface and exit at the postero-lateral surface 
and an incomplete fracture of the right tibia at the proximal 
shaft in January 1945.  The wound was debrided and sutured 
and the veteran underwent a period of convalescence.  During 
treatment and convalescence records note pain in the right 
leg with prolonged standing and walking stated to be 
secondary to an incomplete compound, comminuted fracture of 
the proximal third of the right tibia.  A June 1945 record 
characterizes the wound as moderately severe.  An entry dated 
in November 1945 notes a slight weakness of plantar flexion 
and a 10 degree limitation of dorsiflexion and slight loss of 
muscle tissues.  

The RO established service connection for residuals of a 
perforation wound to the right leg and assigned a 10 percent 
evaluation, effective February 3, 1946.  That evaluation was 
raised to 20 percent effective April 1, 1946.  That 
evaluation has remained in effect to date.

In December 1997, the veteran presented for a VA examination.  
He complained of pain, particularly when walking, but denied 
using a cane or brace.  The veteran reported using Motrin for 
pain, and/or staying off his leg.  The examiner noted good 
posture, carriage and gait, without evidence of a limp.  
Examination revealed well healed scaring, without evidence of 
tissue loss.  There was no swelling.  There was a limitation 
of right knee flexion to 120 or 125 degrees, as compared to 
the left.  Extension was normal.  X-rays showed degenerative 
changes in the knee and tibiotalaris joint.  

The claims file contains VA outpatient records dated from 
September 1996 to November 1998  In September 1996 the 
veteran was seen for complaints of bilateral knee weakness 
and pain.  Neurologic evaluation was noted as negative.  The 
veteran mentioned a friend who had similar complaints that 
were relieved with Zoloft.  X-rays in December 1997 showed 
several loose bodies in the posterior aspect of the knee, 
mild degenerative change affecting the knee and tibiotalaris 
joint, a suggestion of sclerotic changes within the medullary 
portion of the upper to right tibia, and dystrophic 
calcification within the soft tissues adjacent to the upper 
tibia and fibular posteriorly.  Joint spaces in the knees 
were noted as normal.  Records dated in June and August 1998 
note knee complaints, specifically pain and popping of the 
knee.  Examination revealed no crepitus, effusion, or 
erythema.  There was no anterior or posterior drawer sign and 
no medial or lateral laxity.  The veteran's gait was 
described as full weight bearing without pain.

At a hearing before a hearing officer at the RO in December 
1998, the veteran provided testimony pertinent to the nature 
of his original gunshot wound and recuperation period.  Then, 
he set out that the discomfort he experienced was getting 
worse as he got older.  He complained of constant pain and 
discomfort.  He denied swelling, and increased temperature 
but complained of weakness.  Transcript 1-4.

The veteran reported for a VA examination in March 1999.  The 
examiner cited review of the claims file.  The veteran 
complained of increased discomfort in his right leg as he had 
gotten older.  He particularly complained of leg pain and 
difficulty when standing, indicating that it would take him a 
few moments to "get going and get control of his leg."  The 
veteran indicated that his right lower extremity was weaker 
and more unsteady then previously.  He complained of 
difficulty with stairs.  He indicated that to tie his shoes 
he would sit down and pull his leg to him using his pant leg.  
He reported walking about six or seven blocks daily in what 
the examiner noted to be a hilly area.  The veteran denied 
knee swelling, warmth, giving way or locking.  

Examination in March 1999 revealed a full range of hip motion 
bilaterally.  The veteran complained of discomfort and 
weakness with straight leg raising on the right; the examiner 
noted that straight leg raising in the seated position was 
negative at 80 degrees and both the seated and lying 
position.  Actively the veteran demonstrated right knee 
extension to only 70 degrees.

The examiner noted, however, that the veteran had full 
extension of the knee and could flex to 140 degrees 
bilaterally.  His knees were stable in all planes and there 
was no evidence of effusion of either knee.  There was 
evidence of a slight fullness of the right knee compared to 
the left.  McMurray, Lachman and pivot shift testing were all 
negative.  The examiner noted that the veteran was difficulty 
to evaluate because he was guarding.  The examiner further 
noted a 11/4 inch, oval, well-healed "very old scar" on the 
arterial medial aspect of the leg just distal to the tibial 
tubercle and a 31/4 inch linear surgical scar on the mid-
portion of the calf posteriorly.  Such was noted to be well 
healed and nontender.  There was evidence of slight 
tenderness to palpation without reproducible point tenderness 
over the crest of the tibia.

The examiner also noted that examination of both ankles and 
feet were within normal limits, with a full range of ankle 
motion.  The examiner noted that when standing there was a 
question of very slight fairness of the right tibia compared 
with the left.  Measurement of the thighs showed the right to 
be larger than the left; the calves were equal.  There was no 
evidence of right lower extremity atrophy.  Sensation was 
intact to light touch.  The veteran was able to stand on his 
toes and heels.  His gait was stated to be essentially 
normal, although he moved stiffly.

The March 1999 examiner specifically noted the veteran's 
wound history, to include a gunshot wound with incomplete 
fracture of the anterior medial tibia surface below the level 
of the tubercle, and noted that it was not a through and 
through wound.  The examiner continues to note that after 
June 1945 the veteran had had no specific treatment for his 
knee or leg.  The examiner reviewed x-rays and noted that the 
veteran had  Totally healed fracture to the point it was 
difficult for the radiologist to determine whether or not 
there was even a fracture in that area.  The examiner 
recommended repeat X-rays due to the worsening of the 
symptoms; the veteran declined.  The examiner summarized that 
the veteran had an increase in his subjective complaints, 
without significant objective findings at that time.  

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is currently in receipt of a 20 percent 
evaluation based on injury to Muscle Group XII.  Under that 
diagnostic code a 20 percent evaluation is assigned based on 
moderately severe muscle impairment.  Here the Board 
emphasizes that the veteran's service medical records set out 
in detail the nature of his original wound, treatment 
therefor, and his recovery.  Those records themselves 
characterize the veteran's original wound as moderately 
severe.  Also, service records are clear in noting that 
although the veteran did incur a fracture at the tibia, such 
was incomplete, not open so as to require evaluation as a 
severe injury under 38 C.F.R. § 4.56(a).

The Board has also considered whether the veteran's injury 
warrants characterization as "severe" under 38 C.F.R. 
§ 4.56(d)(4).  The March 1999 VA examiner, consistent with 
the service medical records, specifically found that the 
veteran's wound was not through-and-through and that there 
was no shattering bone fracture or open comminuted fracture 
(although the Board notes that a through and through wound is 
contemplated by the evaluation for moderately severe injury).  
The March 1999 examiner, again consistent with service 
medical records, also noted no extensive debridement or 
prolonged infection.  The Board emphasizes that the veteran's 
disability has been stable and rated as 20 percent disabling 
for many years.  Post-service medical evidence shows scars 
that are well healed, and not ragged, depressed or adherent.  
Examinations do not show a loss of deep fascia or muscle 
substance.  The record does not contain X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
Nor is there visible or measurable atrophy residual to the 
veteran's gunshot wound.  As such, the veteran's residuals do 
not more closely approximate the criteria for assignment of a 
30 percent evaluation based on severe muscle injury.  Id.

The veteran would also not be entitled to an evaluation in 
excess of 20 percent under the old criteria of 38 C.F.R. 
§§ 4.55, 4.56.  As noted above, the veteran has little in the 
way of current objective findings, let alone current findings 
that would support a severe evaluation, nor does the type of 
injury support a severe evaluation under the old criteria.  
He did not experience extensive debridement, prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and cicatrization.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
veteran's representative makes an argument pertinent to the 
factors noted in DeLuca, and states that the March 1999 VA 
examiner did not discuss in detail the impact of increasing 
leg pain on the veteran's daily activities.  Here the Board 
notes that the Court held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Nonetheless, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992). 

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, as 
detailed herein below.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); cf. Sanders v. West, No. 99-270 (U.S. Vet. App. 
May 9, 2000).  However, the Board finds no basis upon which 
to assign a higher disability evaluation.

First, 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies 
to traumatic arthritis and provides that such is evaluated 
based on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Although there is diagnostic 
evidence that the veteran has right lower leg arthritis, the 
currently assigned 20 percent evaluation is in excess of the 
maximum available for arthritis under the Schedule.  

Also, limitation of knee motion is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  However, 
none of the competent medical evidence of record, to include 
the most recent report of VA examination, notes flexion 
limited to at least 60 degrees or extension limited to at 
least five degrees to warrant assignment of even a 
compensable evaluation under that code.  Furthermore, despite 
the veteran's complaints, the competent medical evidence, 
again to include the report of VA examination in March 1999, 
notes no subluxation or instability of the knee to warrant 
assignment of a compensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Thus, VAOPGCPREC 23-97 
(1997) is also not for application.

The Board has further considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999), pertaining to impairment of the 
tibia and fibula manifested by malunion and involving slight 
knee or ankle disability.  However, the competent evidence is 
consistent in noting a fully healed fracture, and showing 
that it is difficult for radiologists to even notice evidence 
of the veteran's prior fracture on x-ray.  As such, there is 
no evidence of malunion or nonunion of the tibia and fibula 
to warrant assignment of a compensable evaluation under 
Diagnostic Code 5262.

Similarly, the veteran has consistently demonstrated a full 
range of ankle motion.  thus not meeting the criteria for a 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).  Also, as noted herein above, the record is 
absent notation of symptomatic scarring or neurologic 
disability.  See 38 C.F.R. §§ 4.114, 4.124a (1999).  Finally, 
there is no competent evidence of any lower extremity 
shortening to warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (1999).

Although the veteran, through his representative, has made 
specific arguments with respect to the DeLuca factors, the 
Board must emphasize the stability of the veteran's 
disability over many years, his increasing age, and the March 
1999 examiner's notation that there is little significant 
objective manifestations of residuals of the lower extremity 
wound at this time.  Rather, the veteran's complaints have 
been characterized as subjective in nature.  

The veteran himself has reported an increased in his 
discomfort coincident with his increase in age.  Despite 
such, medical records specifically note that the veteran 
remains able to ambulate without the use of any assistive 
devices and that he has no noticeable limp or other objective 
functional loss beyond that contemplated in the assigned 20 
percent evaluation.  38 C.F.R. § 4.56(d)(3), which pertains 
to moderately severe muscle impairment, specifically includes 
contemplation of reduced strength and endurance, pain, 
incoordination and impairment of movement.  Pyramiding, that 
is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (1999).

In this case there is no competent evidence of separate and 
distinct manifestations of the veteran's gunshot wound to 
warrant assignment of separate evaluations under the 
Schedule.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Thus, the preponderance of the competent and probative 
medical evidence shows that the veteran has full knee and 
ankle motion, without evidence of symptomatic scarring, 
instability, atrophy, neurologic impairment or other 
functional loss residual to his gunshot wound to the right 
lower leg.  Rather, his residuals consist of no more than 
degenerative arthritis and subjective complaints of pain, 
discomfort and weakness, factors contemplated in the assigned 
20 percent evaluation under Diagnostic Code 5312.  
Accordingly, the veteran's claim for an increase is denied.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Code 5312.



ORDER

An evaluation in excess of 20 percent for service-connected 
residuals of a gunshot wound to the right lower extremity is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

